Title: From George Washington to James Clinton, 5 August 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters near Dobbs Ferry Augt 5. 1781
                        
                        I am favored with your Letter of the 30th Ulto also with one from His Excellency Governor Clinton of the 1st
                            Inst. representing the exposed situation of the frontier of this State. I have in consequence, thought it adviseable, that
                            the remaining part of Cortlands Regt (except the Light Company) should continue at Albany untill further Orders—I have
                            also prevailed on Major General Lincoln to set out to morrow Morning for Berkshire & Hampshire Counties to urge on
                            the Levies with all possible expedition: from General Lincoln’s high reputation among those People, and indefatigable
                            industry & zeal in the public service, I cannot but flatter myself this measure will be attended with success. I
                            am Dear Sir With great regard Your Most Obedt Servant
                        
                            Go: Washington
                        
                    